In re application of						:
Vonk	 							:	DECISION ON

Serial No. 15/783,038					:	    PETITION

Filed:	10/13/2017						:      
For: THIN CORROSION PROTECTIVE COATINGS
         INCORPORATING POLYAMIDOAMINE POLYMERS


This is a decision on a PETITION filed September 3, 2020, which has been accepted as a timely petition under 1.59(b) and MPEP 724.02 and is before the Group Director of Technology Center 1700 for consideration.  

DECISION

Petitioner requests that the document filed on July 7, 2020 be expunged.  

The petition is GRANTED.

Section 1.59 has been amended to eliminate references to returning documents that have been expunged to recognize that, with electronic Official files, there will be nothing to return when a paper is expunged.

The Office is capturing electronic images of all documents that form the Official file. Where the image is generated from a physical source document, the originating document may be disposed of once the electronic image accuracy is verified. The paper source document will eventually be destroyed under a United States National Archives and Records Administration (NARA) approved schedule. Therefore, if a document is to be expunged from the record, the only operation that will be required will be removal of the image from the Official file. 

Paragraph (a) (1) of §1.59 has been amended by deleting the phrase ‘‘and returned ’’ from the first sentence, and deleting the second sentence. Paragraph (b) of §1.59 has been amended by deleting the phrase ‘‘and return ’’ from each of the first and second sentences. The Office will continue to provide notice in the Official file that a paper has 

The image will be removed. 
 







/Timothy H. Meeks/
______________________________

Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

Henkel CorporationOne Henkel WayRocky Hill CT CONNECTICUT 06067